Citation Nr: 1646210	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fingernail fungus.

2.  Entitlement to service connection for toenail fungus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to September 2006.  Prior to this period of service, the Veteran served in the United States Army National Guard with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) beginning in October 1980.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified during a Board hearing in Philadelphia, Pennsylvania, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board denied the Veteran's claims on appeal in a July 2015 decision.  He filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court), which in September 2016 granted a joint motion for remand (JMR) vacating the Board's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for fungus of the fingernails and toenails.

The September 2016 JMR vacated the July 2015 Board decision on the grounds that it relied on an inadequate May 2014 VA examination.  Specifically, while the VA examiner provided an opinion as to the merits of the Veteran's contention that his fungus was the result of in-service exposure to burn-pits and chemicals, the JMR instructed that the Board obtain an opinion as to whether the Veteran's fungus arose in service directly.  Remand is thus necessary to obtain a clarification to the examiner's opinion.  The examiner should make specific reference to the Veteran's August 2006 in-service reports of skin diseases or rashes, as well as his reports in January 2008 that the conditions began in 2005.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Return the Veteran's claims file to the May 2014 VA examiner if available, otherwise to another appropriate examiner.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's claimed chronic fungal infections arose during active duty or are otherwise related to service.  In so doing, the examiner should make specific reference to the Veteran's August 2006 in-service reports of skin diseases or rashes, as well as his reports in January 2008 that the conditions began in 2005.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




